EXHIBIT 10.7

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of January 26,
2012, is among SIR WINDSOR ON THE RIVER, LLC, a Delaware limited liability
company (“Pledgor”), The Bank of New York Mellon Trust Company, N.A., as Trustee
under the Indenture (as hereinafter defined) and as custodian hereunder (the
“Trustee”), and PNC Bank, National Association, as issuer of the hereinafter
defined Letter of Credit (“Lender”).

RECITALS

The parties acknowledge the following:

A. The Iowa Finance Authority (the “Issuer”) has issued $24,000,000 of its
Taxable Variable Rate Demand Multifamily Housing Revenue Bonds (Windsor on the
River, LLC Project), Series 2007B (as the same have been converted into an equal
aggregate principal amount of the Issuer’s Variable Rate Demand Multifamily
Housing Revenue Bonds (Windsor on the River, LLC Project), Series 2007A pursuant
to the terms and conditions set forth in the Indenture, the “Bonds”) under an
Indenture of Trust dated as of May 1, 2007 (the “Indenture”) between the Issuer
and the Trustee.

B. In connection with the Bonds, Pledgor shall cause Lender to issue its
irrevocable direct-pay letter of credit in favor of the Trustee (the “Letter of
Credit”) pursuant to a Reimbursement and Credit Agreement dated as of
January 26, 2012 (such Agreement, as amended, revised, supplemented or restated
from time to time, the “Reimbursement Agreement”) among Pledgor and Lender.
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Reimbursement Agreement.

C. The Indenture requires the Trustee to purchase Bonds from the owners thereof
or, if the Bonds are in book entry form, the beneficial ownership interests
therein on such terms and conditions as are set forth in the Indenture and to
register such purchased Bonds or beneficial ownership interests to the extent
the purchase price for such purchase is obtained by a drawing under the Letter
of Credit (any of such Bonds or beneficial ownership interests so purchased from
a draw under the Letter of Credit being hereafter referred to as the “Pledged
Bonds”) as directed by Lender.

D. To secure repayment of Pledgor’s obligations under the Reimbursement
Agreement, Pledgor shall grant to Lender a security interest in the Pledged
Bonds and other collateral, all as more fully hereinafter set forth.

E. It is a condition precedent to the obligation of Lender to issue the Letter
of Credit and to enter into the Reimbursement Agreement that Pledgor and Trustee
shall have executed and delivered this Pledge Agreement to Lender.



--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the Recitals and in order to induce Lender to enter into the
Reimbursement Agreement and issue the Letter of Credit thereunder, Pledgor and
Trustee hereby agree with Lender as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the
Reimbursement Agreement shall have such defined meanings when used herein.

2. Pledge. Pledgor hereby pledges, assigns, hypothecates, transfers and delivers
to Lender or its designee all its right, title and interest in, and grants to
Lender a first-priority lien upon, (a) the Pledged Bonds as the same may from
time to time either (i) be delivered to or held by the Trustee in the name of
Lender or its nominee pursuant to Article V of the Indenture or (ii) if the
Depository Trust Company or its nominee (“DTC”) is the registered owner of all
Bonds, be registered in the name of DTC with Lender’s interest in such Bonds
recorded by DTC on its books or by the Trustee on its books, as appropriate and
all interest thereon, (b) all proceeds of the Pledged Bonds and (c) subject to
the rights of the Trustee under the Bond Documents (as defined in the
Indenture), all monies in all accounts created under the Indenture or the other
Bond Documents, including, without limitation, the Bond Fund and the Project
Fund (each, as defined in the Indenture) and all rights of Pledgor under the
Bond Documents with respect to such monies (all property at any time pledged to
Lender hereunder and all income therefrom and proceeds thereof are referred to
herein collectively as the “Collateral”), all as collateral security for (x) the
prompt and complete payment of all amounts payable to Lender under the
Reimbursement Agreement and the other Credit Documents, (y) the performance and
observance of all covenants, terms, and conditions upon which the Letter of
Credit is issued, including without limitation the covenants, terms, and
conditions set forth in the Reimbursement Agreement, and (z) the performance of
the covenants herein contained and any monies expended by Lender in connection
therewith (collectively, the “Obligations”). Pledgor hereby agrees that the
Trustee shall act as the agent and bailee of Lender for the purpose of
perfecting the lien of this Pledge Agreement and of holding the Collateral for
the benefit of Lender pursuant to the Indenture.

3. Payments on the Pledged Bonds. If, while this Pledge Agreement is in effect,
Pledgor shall become entitled to receive or shall receive any payment in respect
of the Pledged Bonds either (a) pursuant to a remarketing of the Pledged Bonds
under the Indenture, (b) pursuant to any redemption or maturing of the Pledged
Bonds, or (c) as interest on the Pledged Bonds (collectively the “Proceeds”),
Pledgor agrees to accept the same as Lender’s agent, to hold the same in trust
on behalf of Lender and to deliver the same forthwith to Lender. Pledgor
instructs and authorizes Trustee to hold and receive on Lender’s behalf and to
deliver forthwith to Lender any payment received by it in respect of the
Collateral (including the proceeds of any remarketing of the Pledged Bonds). All
such payments in respect of the Pledged Bonds which are paid to Lender shall be
credited against the Obligations of Pledgor to Lender as Lender may determine.

4. Release of Pledged Bonds. Lender agrees to release the Pledged Bonds from the
lien of this Agreement and deliver the Pledged Bonds to the Remarketing Agent in
accordance with Section 2.02 of the Reimbursement Agreement.

 

2



--------------------------------------------------------------------------------

5. Rights of Lender. Lender shall not be liable for failure to collect the
Obligations or for failure to realize upon any collateral security or guarantee
therefor, or any part thereof, or for any delay in so doing nor shall Lender be
under any obligation to take any action whatsoever with regard thereto. If an
Event of Default under the Reimbursement Agreement has occurred and is
continuing, Lender may thereafter without notice exercise all rights, privileges
or options pertaining to any Collateral as if it were the absolute owner
thereof, upon such terms and conditions as it may determine, all without
liability except to account for property actually received by it, but Lender
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for any failure to do so or delay in so
doing.

6. Remedies. In the event that any portion of the Obligations has been declared
due and payable, Lender, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Pledgor or any other person (all
and each of which demands, advertisements and/or notices are hereby expressly
waived), may forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase, contract to sell or otherwise dispose of and deliver
said Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or at any of Lender’s
offices or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk, with the right to Lender upon any such
sale or sales, public or private, to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby expressly waived or released. Lender shall pay over
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any and all of
the Collateral or in any way relating to the rights of Lender hereunder,
including reasonable attorney’s fees and legal expenses, to the payment in whole
or in part of the Obligations in such order as Lender may elect, and only after
so paying over such net proceeds and after the payment by Lender of any other
amount required by any provision of law, including, without limitation, the
Uniform Commercial Code of the Commonwealth of Pennsylvania (the “UCC”), need
Lender account for the surplus, if any, to Pledgor. Lender agrees to give
Pledgor, Trustee and Issuer not less than ten (10) Business Days’ prior written
notice of the time and place of any public sale and of the time after which a
private sale or other intended disposition is to take place. Pledgor agrees that
such notice is reasonable notification of such matters. No notification need be
given to Pledgor if it has signed after an Event of Default a statement
renouncing or modifying any right to notification of sale or other intended
disposition. In addition to the rights and remedies granted to it in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Obligations, Lender shall have all the rights and
remedies of a secured party under the UCC. Pledgor further agrees to waive and
agree not to assert any rights or privileges which it may acquire under
Section 9-623 of the UCC (as such section may be renumbered from time to time)
and Pledgor shall be liable for the deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all amounts to which
Lender is entitled, and the reasonable fees of any attorneys employed by Lender
to collect such deficiency.

 

3



--------------------------------------------------------------------------------

7. Representations, Warranties and Covenants of Pledgor. Pledgor represents and
warrants that: (a) on the date of delivery to Lender or its designee of any
Pledged Bonds in accordance with Section 2 hereof, no other Person will have any
right, title or interest in and to the Pledged Bonds; (b) it has, and on the
date of delivery to Lender or its designee of any Pledged Bonds, it will have,
full power, authority and legal right to pledge all of its right, title and
interest in and to the Collateral pursuant to this Agreement; (c) this Agreement
has been duly authorized, executed and delivered by Pledgor and constitutes a
legal, valid and binding obligation of Pledgor enforceable in accordance with
its terms; (d) no consent of any other party (including, without limitation, any
creditors of Pledgor) and no consent, license, permit, approval or authorization
of exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority, domestic or foreign, is required to be
obtained by Pledgor in connection with the execution, delivery or performance of
this Agreement; (e) the execution, delivery and performance of this Agreement
will not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the organizational documents of Pledgor or
of any securities issued by Pledgor or of any mortgage, indenture, lease,
contract, or other agreement, instrument or undertaking to which Pledgor is a
party or which purports to be binding upon Pledgor or upon any of its assets and
will not result in the creation or imposition of any lien, charge or encumbrance
on or security interest in any of the assets of Pledgor except as contemplated
by this Agreement; and (f) the pledge, assignment and delivery of such Pledged
Bonds and the Proceeds thereof are subject to no prior pledge, lien, mortgage,
hypothecation, security interest, charge, option or encumbrance or to any
agreement purporting to grant to any third party a security interest in the
property or assets of Pledgor which would include the Pledged Bonds. Pledgor
covenants and agrees that it will defend Lender’s right, title and security
interest in and to the Collateral against the claims and demands of all persons
whomsoever; and covenants and agrees that it will have like title to and right
to pledge to Lender the Collateral hereunder and will likewise defend Lender’s
right thereto and security interest therein.

8. No Disposition, Etc. Except as otherwise provided in the Indenture with
respect to the Pledged Bonds, in each case sold by the Remarketing Agent,
Pledgor agrees that it will not, without the prior written consent of Lender,
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Collateral, nor will it create, incur or permit to exist
any pledge, lien, mortgage, hypothecation, security interest, charge, option or
any other encumbrance with respect to any of the Collateral, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement.

9. Power of Attorney. Pledgor hereby irrevocably appoints Lender as Pledgor’s
attorney-in-fact (such agency being coupled with an interest), and as such
attorney-in-fact Lender may, without the obligation to do so, in Lender’s name,
or in the name of Pledgor, prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve any of Lender’s security
interests and rights in or to any of the Collateral, and, if an Event of Default
(as defined in the Reimbursement Agreement) occurs and is continuing, take any
other action required of Pledgor; provided, however, that Lender as such
attorney-in-fact shall be accountable only for such funds as are actually
received by Lender.

 

4



--------------------------------------------------------------------------------

10. Sale of Collateral. (a) Pledgor recognizes that Lender may be unable to
effect a public sale of any or all of the Pledged Bonds and accordingly may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers. Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, so long as Lender
has conducted such private sale in good faith, Pledgor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. Lender shall be under no obligation to delay a sale of any of the
Pledged Bonds for the period of time necessary to permit the registration of
such securities for public sale under the Securities Act of 1933 or under
applicable state securities laws.

(b) Pledgor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
the Pledged Bonds valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at Pledgor’s
expense. Pledgor further agrees that a breach of any of the covenants contained
in this Section 10 will cause irreparable injury to Lender, that Lender has no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that each and every covenant contained in this paragraph shall be specifically
enforceable against Pledgor and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Reimbursement Agreement.

11. Collateral Agency Agreement.

(a) Lender hereby appoints Trustee as agent and bailee for Lender on the terms
and conditions of this Section 11, and Trustee hereby accepts such appointment
and agrees with Lender to act as agent without compensation separate from that
provided to Trustee pursuant to the Indenture, except as otherwise provided in
Section 15 hereof.

(b) The duties of Trustee as agent under this Agreement shall be as follows:

(i) Trustee shall hold in trust for Lender all Pledged Bonds purchased by
Trustee with payments made under the Letter of Credit pursuant to the Indenture,
all proceeds thereof and all other amounts held by Trustee and payable to Lender
pursuant to the Indenture; and

(ii) upon remarketing of the Pledged Bonds, Trustee shall deliver to Lender the
proceeds of such remarketing and all other amounts received by Trustee and
payable to Lender pursuant to the Indenture.

(c) Trustee shall not pledge, hypothecate, transfer or release all or any part
of the Collateral to any other Person or in any manner not in accordance with
this Section 11 without the prior written consent of Lender.

 

5



--------------------------------------------------------------------------------

(d) Neither Trustee nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Section 11 (except for its or such Person’s own negligence or willful
misconduct). Trustee undertakes to perform only such duties as are expressly set
forth herein. Trustee may rely, and shall be protected in acting or refraining
from acting, upon any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party. Trustee may consult with counsel of its own choice and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. Notwithstanding any provision to the contrary contained herein,
Trustee shall not be relieved of liability arising in connection with its own
gross negligence or willful misconduct.

12. Further Assurances. Pledgor agrees that at any time and from time to time
within a reasonable time after its receipt of written request from Lender,
Pledgor will execute and deliver such further documents and do such further acts
and things as Lender may reasonably request in order to effect the purposes of
this Agreement.

13. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. No Waiver; Cumulative Remedies. Lender shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder
and no waiver shall be valid unless in writing, signed by Lender, and then only
to the extent therein set forth. A waiver by Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Lender would otherwise have on any future occasion. No failure to
exercise nor any delay in exercising on the part of Lender, any right, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.

15. Waivers; Amendments; Applicable Law. None of the terms or provisions of this
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by all parties hereto. This Agreement and all obligations
of the Pledgor hereunder shall be binding upon the successors and assigns of the
Pledgor, and shall, together with the rights and remedies of Lender hereunder,
inure to the benefit of Lender and its successors and assigns. This Agreement
shall be governed by, and be construed and interpreted in accordance with, the
laws of the Commonwealth of Pennsylvania.

16. Fees and Expenses. The Pledgor agrees to pay and reimburse the Trustee and
Lender for and, except to the extent of any liability to a third party arising
from the gross negligence or willful misconduct of Trustee or Lender, as
applicable, indemnify and hold them

 

6



--------------------------------------------------------------------------------

harmless against all costs, expenses, taxes and fees (including reasonable
attorneys’ fees and disbursements) and any liability incurred in connection with
the administration and enforcement of this Agreement. Such undertaking of the
Pledgor shall survive the termination of this Agreement.

17. Termination. This Agreement shall terminate upon the expiration of the
Letter of Credit and payment in full and the performance and satisfaction of all
Obligations, and upon such termination, Lender and Trustee shall assign,
transfer and deliver without recourse and without warranty the Collateral to
Pledgor (and any property received in respect thereof) as has not theretofore
been sold or otherwise applied pursuant to the provisions of this Agreement.

18. Counterparts. This Agreement may be signed in any number of counterpart
copies, and all such copies shall constitute one and the same Instrument.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. By:  

/s/ Joan Blume

  Name:  Joan Blume   Title:    Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Sandeep K. Patel

  Name:  Sandeep K. Patel   Title:    Vice President

SIR WINDSOR ON THE RIVER, LLC,

a Delaware limited liability company

By:  

Steadfast Income Advisor, LLC,

a Delaware limited liability company, its Manager

By:  

/s/ Rodney F. Emery

  Name:  Rodney F. Emery   Title:    CEO and President